ACCEPTED
                                                                                      03-15-00318-CR
                                                                                              7650058
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 11/2/2015 7:32:44 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                     CAUSE NUMBER 03—15—00318—CR

                                                                FILED IN
                                                         3rd COURT OF APPEALS
JAMAAL BRADLEY                       X   IN THE COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                     X                   11/2/2015 7:32:44 PM
V.                                   X    THIRD COURT OF APPEALS
                                                           JEFFREY D. KYLE
                                                                 Clerk
                                     X
STATE OF TEXAS                       X        STATE OF TEXAS


     APPELLANT’S SECOND MOTION TO EXTEND TIME FOR
              FILING OF APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Second Motion to

Extend Time for Filing Appellant’s Brief, and, in support thereof, would

show the Court as follows:

                                I.

      Appellant’s Brief was due before this Court on November 2, 2015. A

previous Motion to Extend Time was filed on September 17, 2015, and was

granted the same date.

                               II.

      The undersigned counsel requires more time to complete the research

of the issues presented by the instant appeal and drafting of the Appellant’s
Brief. Counsel would hereby respectfully request the deadline be extended

to November 23, 2015. In the meantime, counsel will continue to endeavor

to complete and file the Appellant’s Brief at the earliest opportunity.

                                III.

      This Motion is not made for purposes of delay, but so that justice

might be served.



WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Second

Motion to Extend Time for Filing Appellant’s Brief.



                                           Respectfully submitted,
                                           Law Office of Paul M. Evans
                                           811 Nueces Street
                                           Austin, Texas 78701
                                           (512) 569-1418
                                           (512) 692-8002 FAX

                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS
                                           SBN 24038885
                                           Attorney for Defendant
                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11 th Street, Austin,
TX, 78701—on this the 2nd day of November, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 349 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS